  Case 2:20-cv-13395-BAF-APP ECF No. 6, PageID.28 Filed 01/28/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


AVERN LEE BURNSIDE,
#394665,

       Plaintiff,                                              Civil Action No. 20-CV-13395

vs.                                                            HON. BERNARD A. FRIEDMAN

RANDEE REWERTS, et al.,

       Defendants.
                                  /

             ORDER TRANSFERRING CASE TO THE UNITED STATES
          DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

               This is a pro se civil rights complaint filed under 42 U.S.C. § 1983. Plaintiff Avern

Lee Burnside is a state prisoner confined at the Carson City Correctional Facility in Carson City,

Michigan. Having reviewed the complaint, the Court concludes that venue is not proper in this

district and transfers the case to the United States District Court for the Western District of Michigan

pursuant to 28 U.S.C. § 1406(a).

               The proper venue for civil actions in which jurisdiction is not based on diversity of

citizenship is the judicial district where (1) “any defendant resides, if all defendants reside in the

State in which the district is located”; (2) “a substantial part of the events or omissions giving rise

to the claim occurred, or a substantial part of the property that is the subject of the action is

situated”; or (3) “any defendant is subject to the court’s personal jurisdiction with respect to such

action,” provided no judicial districts falls within categories (1) or (2). 28 U.S.C. § 1391(b). Public

officials “reside” in the county where they serve. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir.

1972). “[T]he court must determine whether the case falls within one of the three categories set out
  Case 2:20-cv-13395-BAF-APP ECF No. 6, PageID.29 Filed 01/28/21 Page 2 of 3




in § 1391(b). If it does, venue is proper; if it does not, venue is improper, and the case must be

dismissed or transferred under § 1406(a).” Atlantic Marine Const. Co. v. U.S. Dist. Ct. for W. Dist.

of Tex., 571 U.S. 49, 56 (2013). If venue is improper in the district where a case is filed, but would

be proper in another district, “a district court has the power to sua sponte transfer [the] case” under

section 1406(a). Cosmichrome, Inc. v. Spectra Chrome, LLC, 504 F. App’x 468, 472 (6th Cir.

2012).

               The complaint names eleven Michigan Department of Corrections (“MDOC”)

employees as defendants. Ten of the defendants are employed at the Carson City Correctional

Facility and the complaint concerns events that occurred there. The eleventh defendant, MDOC

director Heidi Washington, is located in Lansing, Michigan. The Carson City Correctional facility

is in Montcalm County, which is located in the Western District of Michigan. See 28 U.S.C. §

102(b)(1). Lansing is in Ingham County, which is also located in the Western District. See id.

Because the defendants are located in the Western District and the events giving rise to this action

arose there as well, venue is not proper in this district. The case will therefore be transferred to the

Western District of Michigan, where venue is proper. Accordingly,



               IT IS ORDERED that the Clerk of Court transfer this case to the United States

District Court for the Western District of Michigan.


                                                 s/Bernard A. Friedman
                                                 Bernard A. Friedman
 Dated: January 28, 2021                         Senior United States District Judge
        Detroit, Michigan




                                                   2
  Case 2:20-cv-13395-BAF-APP ECF No. 6, PageID.30 Filed 01/28/21 Page 3 of 3



                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on January 28, 2021.

 Avern Lee Burnside, #394665                           s/Johnetta M. Curry-Williams
 CARSON CITY CORRECTIONAL FACILITY                     Case Manager
 10274 BOYER ROAD
 CARSON CITY, MI 48811




                                                         3
